Citation Nr: 1802481	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-25 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel






INTRODUCTION

The Veteran served active duty in the United States Army from February 1969 to March 1972 and from February 1979 to February 1993.  The Veteran passed away in November 2015.  The Appellant is the Veteran's surviving spouse.

This appeal arises before the Board of Veterans' Appeals (Board) from a September 2009 rating decision in which the Department of Veteran Affairs (VA) Huntington, West Virginia (RO) denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and hypertension.  The case was later transferred to the Philadelphia, Pennsylvania RO.  In October 2014, the Board remanded this case for further development.

The Board notes that in a September 2011 VA Form 9, the Veteran requested a Travel Board hearing.  The hearing was scheduled for August 2014; however, the Veteran did not attend, and there is no reason given for nonattendance of record.  Therefore, the hearing request is considered withdrawn.


FINDINGS OF FACT

1.  The record is insufficient in establishing a verifiable in-service stressor linked to the Veteran's diagnosed acquired psychiatric disorder, and the competent and credible evidence of record does not show that an acquired psychiatric disorder was diagnosed during service or manifested within one year of separation from service. 

2.  The record of evidence does not establish a diagnosis of hypertension.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 1111, 5103 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

Under 38 U.S.C. §§ 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VA's duty to notify was satisfied by letter in June 2009 and October 2016.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty pursuant to 38 U.S.C. § 5103A (2012) and 38 C.F.R. § 3.159 (c) (2017) to assist the Appellant.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service treatment records, military personnel records, VA medical records, VA examination reports, and the Veteran's statements.  The Board notes that not all of the Veteran's service treatment records are contained in the claims file.  Per the directives of the October 2014 Board remand, after a records search, in May 2017, VA Records Management Center issued a memorandum of unavailability of missing service treatment records.  VA also requested the Veteran's Social Security Administration (SSA) records.  SSA issued a memorandum of unavailability, and in an October 2016 letter, the Appellant was notified of this unavailability.  Additionally, the October 2014 Board remand instructed the RO to issue a Consent to Release form to the Veteran to obtain private medical records for the Veteran regarding prior treatment for the claimed disabilities.  VA sent these forms to the Appellant in October 2016.  In November 2016, the consent to release form was returned without identifying the names and addresses of the Veteran's doctors as instructed.  The Board notes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For all the foregoing reasons, the Board concludes that VA's duties to the Appellant have been fulfilled with respect to the issues on appeal. 


II.  SUBSTITUTION

Applicable law and regulations provide that, upon the death of a veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the veteran's spouse.  38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a) (2017).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R. § 3.1000(a), (c) (2017).

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C. §§  5121, 5121A (2012).  When adjudicating the accrued benefits claims, only the evidence record at the time of death may be considered as the basis for a determination on the merits of the claim. 

When a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  In addition, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants. 

Therefore, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

The Board notes that the Veteran's date of death occurred in November 2015.  The Board acknowledges that the Veteran had pending claims at the time of death and that the Appellant is the surviving spouse of the Veteran; therefore, the Appellant is proper for substitution under the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 38 C.F.R. § 3.1010 (2017).  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a disease enumerated by the regulations become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1133 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125 (2017).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

The Board notes that in August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Because a final decision was issued by the RO in July 2014, Veteran's claim does not meet the provisions of this interim rule.  Therefore, the applicable DSM-IV criteria applies.  

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

PTSD 

The Appellant contends that the Veteran had an acquired psychiatric disorder, to include PTSD, which was due to service.  Specifically, the Appellant contends that, while serving in Germany, the Veteran witnessed a fatal car accident of a close friend which resulted in PTSD.

Turning to the record of evidence, in September 2009, the Joint Services Records Research Center (JSRRC) issued a formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD.

In a January 2011 statement, the Veteran reported symptoms of PTSD, including nightmares, frequent flashbacks, avoidance and isolation.  The Veteran described his in-service incident as a fatal accident involving a close friend while in Germany.

In a January 2011 private mental health examination, the Veteran reported that in 1976, during his service in Germany, he was caught in a snowstorm coming from a party on the way back to his home.  He stated that a fellow soldier was driving the car in front of his.  The Veteran reported that, during the accident, his civilian friend, who was a passenger in the front car, was killed.  The Veteran further reported that he participated in telling her parents of her death.  

The examiner diagnosed the Veteran with PTSD, Mood Disorder NOS (Major Depression, May Be Partially Substance-Induced), and Alcohol Dependence (Service-Connected).  The examiner stated that the Veteran was a career military serviceman, and while in the service in Germany, witnessed an auto accident causing death, which had a profound effect on him.  The examiner further stated that from that point, the Veteran began to withdraw, drink heavily, would go to the club, get a bottle and go to his room.  The examiner reported that this type of reaction has continued to the present time.  The examiner stated that the Veteran continued to drink to excess despite having diabetes and a history of stomach cancer as well as high blood pressure.  The examiner reported that this may add to his major depression.

In a November 2011 Decision Review Board Hearing, the Veteran stated that in 1977, while in Germany, there was a bad accident.  The Veteran reported that he was traveling together with abut four people in total.  The Veteran stated that during the accident, the car flipped on top of a little girl that "we" were trying to adopt, and the girl was killed.  He stated that he and the others with him had to listen to her drown in her own blood.  He went on to state that, psychologically, from that point on he didn't want to go home.  The Veteran stated that he worked constantly, which led to his first divorce.  The Veteran further reported that he got worse, which led to his second divorce.  The Veteran reported that he was hospitalized in 1991 after a suicide attempt.  The Veteran also stated that he took medication for mental hygiene while he was in treatment for alcoholism.  He also reported that he did not seek treatment for his mental health, but he did discuss the issue with his primary care physician.

The Board finds that, while there was a diagnosis of an acquired psychiatric disorder, the probative evidence of record is insufficient in establishing an in-service stressor or incident.  The Veteran's service records are silent on an in-service incident and the record contains no corroborative evidence to verify the Veteran's claimed in-service stressor.  The Board notes that, the record does not show complaint of or treatment for an acquired psychiatric disorder either during service or within a year afterward.  Moreover, while the January 2011 mental health examination offers a positive nexus opinion, the opinion is based off of the premise of an unverified stressor or incident.  Thus, the findings of this opinion are not probative in nature.  Therefore, the criteria for service connection for PTSD or other acquired psychiatric disorder having not been met, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.

Hypertension

The Appellant also contends that the Veteran had hypertension which was due to his period of service.

In a November 2011 DRO hearing, the Veteran stated that he started to have problems with hypertension while in service, approximately in 1991 or 1992.  The Veteran also reported that he began taking medication for his blood pressure and his cholesterol during that time.  The Veteran stated that he still had high blood pressure.

As the November 2011 hearing testimony is the only evidence regarding the Veteran's claim of hypertension, and there is no medical evidence of record giving a diagnosis of hypertension, the Board finds that there is insufficient evidence of record to establish a diagnosis of hypertension during the pendency of the Veteran's claim.  Because a diagnosis has not been established, further analysis for direct service connection is not warranted.

The Board recognizes the Appellant's contention that the Veteran had hypertension which resulted from his period of service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining a diagnosis and etiology of the Veteran's hypertension falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran and the Appellant could competently report the Veteran's symptoms, any opinion regarding whether he had a diagnosis of hypertension which could be related to his service requires medical expertise that neither the Veteran nor the Appellant have not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's testimony or the Appellant's assertions that the Veteran had a diagnosis of hypertension.  Therefore, the criteria for service connection for hypertension having not been met, service connection for hypertension is not warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


